DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (10,392,675) in view of Anelli et al. (2014/0299235). Ueda discloses an apparatus line for manufacturing seamless steel pipes (Figs. 2 and 3; col. 8, lines 28-30 and 45-47) comprising a heating apparatus (1) for heating raw material (billet; col. 8, line 48), a piercing apparatus (2) for piercing the raw material (col. 9, lines 11-15) to form a pipe, a rolling apparatus (3) to form the pipe to a finished size (col. 9, lines 23-32) and a cooling apparatus (6) arranged on an exit side of the rolling apparatus wherein the cooling apparatus (Fig. 3) is positioned directly at an exit of the rolling apparatus (with no intermediate work station) when pipe reheating is not done (col. 10, lines 1-3).  A heat-retention apparatus (7) having a heating function (col. 11, lines 7-10) is arranged on an exit side of the cooling apparatus. Regarding claim 3, Ueda discloses that the cooling apparatus (6) has an average cooling speed of greater than 1°C (col. 10, lines 16-18).   Ueda does not disclose that the heat retention apparatus has a heating speed of greater than 1.0°C/s.
Anelli teaches a heat retention furnace apparatus (106C; [0287], lines 2-3) following a cooling apparatus (106B) in a seamless steel pipe manufacturing line ([0014],[0263]).  The heat retention furnace is operated at a heating speed of 0.1-10°C/s.  Regarding claims 4 and 8, the average cooling speed is less than 1.0°C/s within Anelli’s heating speed range of between 1-10°C/s.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the pipe of Ueda in the heat retention furnace at a heating speed of 1.0°C/s or more as taught by Anelli in order to quickly bring the temperature of the pipe to a desired temperature for tempering.
Response to Arguments
Applicant's arguments filed 9-6-2022 have been fully considered.  The reference to Anelli teaches that a heating rate of 1.0°C/s in a heat retention furnace in a seamless steel pipe manufacturing lines is conventional and it would have been obvious to adjust the heating rate in the retention furnace of Ueda to heat the pipe at a faster rate to a desired temperature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725